Title: From Benjamin Franklin to Jesse Taylor, 18 March 1779
From: Franklin, Benjamin
To: Taylor, Jesse


Sir
Passy Mar. 18 1779
I received but very lately your Letter & Memorial dated the 21 of Novr. last. If there be really a considerable number of Persons dispos’d to adventure upon the Voyage you mention, I will undertake to procure them all the security desired, You have only to send me a List of their names, expressing their Sex & Ages, and the names of the Vessels, Capt. &c. Sir E. N. has not been here to my knowledge. I have the Honor to be &c
Capt. Jesse Taylor (Belfast)
